United States Court of Appeals
                              For the First Circuit


No. 09-1135

                 SONIA I. JIMÉNEZ; LOURDES MOLINA-DOVAL,

                              Plaintiffs, Appellants,

                                        v.

     LUIS ALFONSO RODRÍGUEZ-PAGÁN; ALIDA RAMONA BINET-MIESES;
       CONJUGAL PARTNERSHIP RODRÍGUEZ-BINET; FEDERICO TOMÁS
   RODRÍGUEZ-BINET a/k/a Tommy Rodríguez; ISABELA BEACH COURT,

                              Defendants, Appellees.


                                   ERRATA SHEET

     The opinion of this Court issued on March 1, 2010 is amended
as follows:

     On   page   11,   line   5, delete repeated word "person"
     On   page   11,   line   10, replace "will" with "would"
     On   page   11,   line   13, replace "non-joinder" with "nonjoinder"
     On   page   12,   line   15, insert "79" before "F. Supp. 2d"